Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 3-5, 11, 29, 30, and 32 are pending and are allowed herein.
	Claims 1, 3, 5, 11, and 32 are amended herein.
	Claims 6, 10, 12-14, 16, 17, 36, 37, and 43-45 are cancelled herein.
Authorization for this examiner’s amendment was given in an interview with Aude Peden on 09/16/2021.
The requirement for election/restriction is withdrawn herein.
The application has been amended as follows: 

1. (Currently Amended) A method for preparing an animal feed mixture for livestock, comprising: 
providing a container comprising a water-soluble film, wherein an ionophore is sealed within the container, 
adding the container to a vessel with one or more feed components, and 
mixing the container with the one or more feed components in the vessel, 
wherein: 
ionophore, 
the ionophore is thoroughly dispersed throughout the animal feed mixture after mixing,
the animal feed mixture is substantially solid, 
the ionophore is combined with the one or more feed components to form an animal feed mixture comprising an ionophore, and 
the ratio of the ionophore to the total amount of animal feed mixture is about 1:100 or less.
3. (Currently Amended) The method of claim 1, wherein a carrier or excipient is mixed with the ionophore prior to sealing within the container.
5. (Currently Amended) The method of claim 1, wherein the ratio of the ionophore to the total amount of animal feed mixture for livestock is about 1:1000 or less.
6. Cancelled
10. Cancelled
11. (Currently Amended) The method of claim 10, wherein the moisture content of the animal feed mixture for livestock is in the range of about 20 to 80 %.
12. Cancelled
13. Cancelled
14. Cancelled
16. Cancelled
17. Cancelled
32. (Currently Amended) The method of claim 1, wherein the ionophore is a pharmaceutical composition selected from the group consisting of a steroid, a beta- agonist, an antibiotic, and a vaccine.
36. Cancelled
37. Cancelled
43. Cancelled
44. Cancelled
45. Cancelled

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Findley (US 4731249).  Findley teaches a composition similar to the instantly claimed composition, however, Findley does not teach the mixing step with the animal feed.  This is particularly germane since Findley is teaching a supplement that is significant in size, wherein to modify Findley sufficiently to be able to perform not only the mixing step but also the dissolving, rupturing, or deteriorating state during mixing would be contrary to the main concept within Findley.  Therefore, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have arrived at the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611